-.    .




                       The Attorney                 General of Texas
                                             June        29,     1978

 JOHN L. HILL
 Attorney General

                    Mrs. Margaret L. Rowland, R.N.                      Opinion No. H- 1199
                    Executive Secretary
                    Board of Nurse Examiners for the                    Re: Whether       the Board    of
                       State of Texas                                   Nurse Examiners may probate a
                    7600 Chevy Chase Drive, Suite 502                   revocation    or suspension of a
                    Austin, Texas 78752                                 nurse’s license.

                    Dear Ms. Rowland:

                         You have requested our opinion regarding whether the Board of Nurse
                    Examiners may probate a revocation or suspension of a nurse’s license.

                         Article 4525, V.T.C.S., which describes the procedure by which the
                    Board shall conduct disciplinary proceedings, authorizes the Board to

                               refuse to admit persons to its examinations, or . . .
                                refuse to issue a license or certificate   of registration
                               or to issue a certificate    of re-registration,     or . . .
                               suspend for any period up to a year, or . . . revoke the
                               license or certificate of registration or certificate of
                               re-registration   of any practitioner     of professional
                               nursing. . . .

                    Although the statute permits the Board to “issue a warning or reprimand”
                    after a “preliminary investigation,” any disciplinary action taken against a
                    licensed nurse, which action results from a hearing, is clearly limited to
                    revocation or suspension of the nurse’s license.

                           It is well established that an administrative agency may exercise only
                    those powers which are expressly granted to it by statute, together with those
                    neces&ily     implied therefrom.   Stauffer v. Cit; of San~Antonio, 344 S.W.2d
158. 160 (Tex. 1961). As we said in Attornev General Ooinion H-928 (1977). the
                    rules of an administrative     agency may iot enlarge-upon the s&e o? the
                    statute from which it derives its authority.        See also Attorney General
                    Opinions H-870 (1976); H-842 (1976); H-669 (1975).




                                                    p.    4818
.,   -




         Mrs. Margaret L. .Rowland, R.N.       -   Page 2’ (H-1199)



                Furthermore, a number of other boards are ~gpecifi+%lly empowered to probate
         an order revoking or suspending a practitioner’s license. See V.T.C.S. art. 4512c, S
         23 (Board of Examiners of Psychologists); V.T.C.S. art.4506         (Board of Medical
         Examiners); V.T.C.S. art. 4512b, S 14 (Board of Chiropractic Examiners).          In our
         opinion, the absence of any such express authority from article 4525 indicates a
         legislative intent that probation is not an alternative which is currently available to
         the Board of Nurse Examiners. Accordingly, it is our view that, under present law,
         the Board of Nurse Examiners may not probate a revocation or suspension of a
         nurse’s license.

                                               SUMMARY,:               ~.

                     Under present law, the Board of Nurse Examiners may not
                     probate a revocation or suspension of a nurse’s license.




                                                        Attornev General of’Texas

         APPROVED:




         C. ROBERT HEATH, Chairman
         Opinion Committee ”

         jsn


                                           :




                                                   P.   4819